Title: To James Madison from Elias Boudinot, 21 March 1804 (Abstract)
From: Boudinot, Elias
To: Madison, James


21 March 1804, Philadelphia. “Having lately lost, by death, two or three of our Work men in the Mint, whose places I have power to supply, I am led respectfully to suggest, thro’ you, to the President of the United States, the propriety of authorising me as director of the Mint, to supply the Places of any Officer⟨s⟩ of the Mint, (who may be removed by death) from the surviving Officers, till a new appointment by the President; as, if such an occurrence should happen, while a large quantity of the precious Metals was passing thro’ the Mint, very serious injury might arise to the public interest, before the President could be advised of the event and make a new appointment.”
 

   
   Letterbook copy (DNA: RG 104, Domestic Letters and Statements of Mint); letterbook copy (DNA: RG 104, Letters Sent by Director of Mint, vol. 1). First letterbook copy 1 p.


